



GENERAL BUSINESS SECURITY AGREEMENT
(KOSS CORPORATION)




THIS GENERAL BUSINESS SECURITY AGREEMENT (this “Agreement”) is made and entered
into as of May 14, 2019 (the “Effective Date”) by KOSS CORPORATION, a Delaware
corporation (“Grantor”) for the benefit of TOWN BANK, a Wisconsin banking
corporation (“Bank”).
RECITALS
WHEREAS, Grantor wishes to secure the payment of all indebtedness and
liabilities under, and the performance of all the covenants and agreements
contained in the following (collectively, the “Obligations”):
(a)
a “Revolving Credit Agreement” dated contemporaneously herewith between Grantor
and Bank, as it may be amended, extended, restated or modified from time to time
(the “Credit Agreement”);

(b)
a “Revolving Credit Note” dated contemporaneously herewith in the face amount of
$5,000,000.00 from Grantor for the benefit of Bank as it may be amended,
extended, restated or modified from time to time (the “Revolving Credit Note”);

(c)
this Agreement, as this Agreement may be amended or modified;

(d)
all other agreements, loans, drafts, overdrafts, checks, notes and all other
debts, liabilities and obligations of every kind owing by Grantor to Bank,
whether direct or indirect, absolute or contingent, liquidated or unliquidated
whether of the same or a different nature and whether existing now or in the
future, including interest thereon and all costs, expenses and attorneys’ fees
paid or incurred by Bank at any time before or after judgment in attempting to
collect any of the foregoing, to realize on any collateral securing any of the
foregoing or this Agreement, and to enforce this Agreement; and

(e)
all costs, expenses, and attorneys’ fees at any time paid or incurred by Bank,
before or after judgment, in endeavoring to collect on or protect Bank’s rights
in all or part of any of the foregoing.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.    Definitions. The following terms shall have the meanings set forth below:
“Account” shall have the meaning set forth in UCC Chapter 409.
“Chattel Paper” shall have the meaning set forth in UCC Chapter 409.
“Commercial Tort Claims” shall have the meaning set forth in UCC Chapter 409.
“Deposit Account” shall have the meaning set forth in UCC Chapter 409.
“Document” shall have the meaning set forth in UCC Chapter 409.
“Equipment” shall have the meaning set forth in UCC Chapter 409.
“Fixture” shall have the meaning set forth in UCC Chapter 409.
“General Intangible” shall have the meaning set forth in UCC Chapter 409.
“Instrument” shall have the meaning set forth in UCC Chapter 409.
“Inventory” shall have the meaning set forth in UCC Chapter 409.
“Investment Property” shall have the meaning set forth in UCC Chapter 409.
“Letter-of-Credit Right” shall have the meaning set forth in UCC Chapter 409.
“Collateral” shall mean and include all personal property in which Grantor has
an interest, whether now owned or hereafter acquired, and wherever located,
including, without limitation, all:
(a)    Accounts;
(b)    Chattel Paper;
(c)    Deposit Accounts;
(d)    Documents;
(e)    Equipment;
(f)    Fixtures;
(g)    General Intangibles;
(h)    Instruments;
(i)    Inventory;
(j)    Investment Property;
(k)    Letter-of-Credit Rights;
(l)    additions and accessions to, all spare and repair parts, special tools,
equipment and replacements for and software used in any of the foregoing;
(m)    leases, agreements, drafts, acceptances, bills of lading and receipts;
(n)    of Grantor’s right, title and interest in and to all goods and other
property, whether or not delivered, (i) the sale or lease of which gives or
purports to give rise to any Account, including, but not limited to, all
merchandise returned or rejected by or repossessed from customers, or
(ii) securing any Account, including all of Grantor’s rights as an unpaid vendor
or lien or, including stoppage in transit, replevin and reclamation with respect
to such goods and other properties;
(o)    guarantees, mortgages, security interests, and supporting obligations and
other agreements securing or relating to any Account or other Collateral, or
acquired for the purpose of securing and enforcing any item thereof;
(p)    documents, policies and certificates of insurance;
(q)    files, correspondence, computer programs, tapes, discs and related data
processing software (owned by Grantor or in which it has an interest) which
contain information identifying or pertaining to any of the Collateral or any
account debtor, or showing the amounts thereof or payments thereon or otherwise
necessary or helpful in the realization of Collateral or the collection thereof;
(r)    other or additional assets of Grantor in which Grantor may have
heretofore granted or may hereafter grant Bank a security interest; and
(s)    products and proceeds of the foregoing Collateral (including, but not
limited to, any claims to any items referred to in this definition, and any
claims of Grantor against third parties for loss of, damage to, or destruction
of, any or all of the Collateral or for proceeds payable under or unearned
premiums with respect to policies of insurance) in whatever form, including
cash, negotiable instruments and other instruments for the payment of money,
chattel paper, security agreements or other documents.
“Event of Default” shall have the meaning set forth in the Credit Agreement.
“Permitted Liens” shall have the meaning set forth in the Credit Agreement.
“Person” means an individual, partnership, limited liability partnership,
corporation, limited liability company, unlimited liability company, business
trust, joint stock company, trust, unincorporated association, joint venture or
governmental authority.
“UCC” shall mean Chapters 401 through 411 of the Wisconsin Statutes as now
enacted or hereafter in effect.
2.    Security Interest. To secure the payment and performance of the
Obligations and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Grantor hereby mortgages, pledges
and assigns all of the Collateral to Bank, and grants to Bank a continuing
security interest in all of the Collateral (the “Security Interest”).
3.    Continued Priority of Security Interest. Provided Bank properly perfects
the Security Interest as required by applicable law, the Security Interest shall
at all times be a valid and perfected security interest enforceable against
Grantor and all third parties, securing, in accordance with the terms of this
Agreement, the payment and performance of the Obligations, and the Collateral
shall not at any time be subject to any lien, charge or security interest that
is prior to, on a parity with or junior to the Security Interest, other than the
Permitted Liens. Bank’s Security Interest shall be automatically released on any
Collateral that is sold, transferred, assigned or otherwise disposed of in
accordance with, and as permitted in, the Loan Documents.
4.    Delivery; Filing; Refiling.
(a)    Grantor shall, at its sole cost and expense, take or cause to be taken
all action which Bank may reasonably request and which may be necessary or
desirable in order to assure that the Security Interest will at all times comply
with the provisions of Section 3 hereof and to enable Bank to exercise or
enforce rights hereunder, including, but not limited to: (i) delivering to Bank,
endorsed or accompanied by such instruments of assignment as Bank may specify,
and stamping and marking, in such manner as Bank may specify, any and all
chattel paper, instruments, letters and advices of credit, title certificates
and documents evidencing or forming a part of the Collateral; and (ii) executing
and delivering such pledges, designations, hypothecations, notices and
assignments, and obtaining such control agreements in each case in form and
substance satisfactory to Bank, relating to the creation, validity, perfection,
maintenance or continuation of the Security Interest under the UCC or other laws
as Bank may from time to time reasonably request.
(b)    Grantor authorizes Bank to file Uniform Commercial Code financing
statements describing the Collateral (including describing the Collateral as
“all assets,” “all personal property” or with words of similar effect) and
amendments to such financing statements. Grantor will cooperate with Bank in
obtaining control of Collateral (other than Grantor’s stock or member interest
in its subsidiaries) or other security for the Obligations for which control may
be required to perfect Bank’s Security Interest.
(c)    In the event that any repledge or reassignment, or any other action, is,
in Bank’s reasonable belief, helpful or required at any time to protect,
preserve or maintain the Security Interest, Grantor authorizes Bank to take any
such action, and at Bank’s request, Grantor shall, at its sole cost and expense,
cause the same to be done or taken at such time and in such manner as may be
reasonably requested by Bank.
5.    Certain Covenants as to Collateral. So long as any of the Obligations is
outstanding and unpaid and unless Bank shall otherwise expressly consent in
writing:
(a)    Grantor will:
(i)    at all times be the sole owner (or, if applicable, sole lessee or sole
licensee) of each and every item of Collateral free of all security interests
and other encumbrances, except the security interests created by this Agreement
and Permitted Liens;
(ii)    defend the Security Interest and its title (or, if applicable, other
interest) to the Collateral at its own expense;
(iii)    at all times keep materially accurate and complete records of the
Collateral, and permit Bank to enter upon Grantor’s place or places of business
at any time and from time to time during reasonable business hours, and without
hindrance or delay, to inspect the Collateral and to inspect, audit, check and
make extracts from and copies of the books, records, journals, orders, receipts
and correspondence which relate to the Collateral or other transactions between
the parties hereto and the general financial condition of Grantor, subject to
the provisions set forth in the Credit Agreement;
(iv)    upon the request of Bank, execute and deliver confirmatory written
assignments of Accounts to Bank, but any failure by Grantor to execute and
deliver such schedules and other materials or assignments shall not limit or
otherwise affect the Security Interest or Bank’s other rights in and to the
Collateral;
(v)    maintain all tangible property that constitutes Collateral in good
condition (ordinary wear and tear excepted) and exercise reasonable and proper
custody over all such property;
(vi)    procure and maintain insurance against loss, theft, destruction, or
damage to the Collateral for the reasonable value thereof, and business
interruption, with such insurers as are reasonably acceptable to Bank, plus
other insurance thereon in the amounts and against such risks as Bank may
reasonably specify, and promptly deliver an original copy of each policy to Bank
as well as endeavoring to obtain from such insurer a clause requiring the
insurer to provide Bank up to thirty (30) days’ (and at least ten (10) days’)
prior written notice of the cancellation, expiration, termination or any
material change in the coverage afforded under any such policy;
(vii)    not make any material adverse change in the Collateral nor knowingly
use nor permit the same to be used for any unlawful purpose whatsoever;
(viii)    pay and discharge all lawful taxes, assessments and government charges
upon Grantor or against its properties, including the Collateral, prior to the
date on which penalties arise, unless, and to the extent only that, such taxes,
assessments and charges are contested in good faith and by appropriate
proceedings by Grantor; and
(ix)    if any Collateral arose out of contracts with the United States or any
of its departments, agencies or instrumentalities, Grantor shall so notify Bank,
and shall, after an Event of Default and upon request of Bank, execute any
writings required by Bank in order that any amounts due or to become due under
such contracts shall be properly assigned to Bank, with proper notice of the
assignment being given under the Federal Assignment of Claims Act.
(b)    Grantor shall not, without Bank’s prior written consent:
(i)    except in the ordinary course of business or in accordance with its
current policies regarding collections and write-offs that have been disclosed
to Bank, and (in any instance) prior to an Event of Default, grant any extension
of time for payment of any Account or compromise, compound or settle the same
for less than the full amount thereof, or release wholly or partly any person
liable for the payment thereof, or allow any credit or discount whatsoever
thereon; and
(ii)    except in the ordinary course of business (which is limited to selling
inventory and collecting accounts receivable), sell, assign, transfer or
otherwise dispose of any Collateral in excess of $250,000 in value in the
aggregate for any calendar year to anyone other than Bank; provided, however,
that, in addition to the aforementioned limit, Grantor may sell, assign,
transfer or otherwise dispose of the assets (including the related intellectual
property) associated with the STRIVA technology.
6.    Grantor Representations and Warranties. Grantor represents, warrants and
covenants that:
(a)    Grantor’s chief executive office and the books and records relating to
the Collateral are located at Grantor’s place of business at 4129 N. Port
Washington Ave, Milwaukee, Wisconsin 53212.
(b)    Grantor will not move its chief executive office or the books and records
specified in Section 6(a) hereof, change its name or change the choice of legal
entity under which it operates or the state under whose laws it is organized,
without Bank’s prior written consent.
(c)    No Collateral is, or will be, maintained at any location other than as
specified in Section 6(a) hereof.
(d)    The information contained in the “Perfection Certificate” attached hereto
as Exhibit A and dated contemporaneously herewith from Grantor to Bank is true
and correct.
7.    Notice to Account Debtors or Obligors; Possession of Collateral. If there
shall occur any Event of Default, Bank may, in its sole discretion, do any or
all (or none) of the following:
(a)    Bank may (i) notify, or require Grantor to notify, in writing any account
debtor or other obligor with respect to any of the Collateral to make payment to
Bank or any agent or designee of Bank, at such address as may be specified by
Bank, or (ii) direct Grantor to hold all payments which it receives with respect
to any Collateral in trust for Bank, and Grantor shall so hold such funds
without commingling them with other funds of Grantor and shall, in accordance
with the direction of Bank, either (A) deliver the same to Bank, or any agent or
designee of Bank, immediately upon receipt by Grantor in the identical form
received, together with any necessary endorsements, or (B) immediately deposit
them in a separate account maintained with or by Bank, or any agent or designee
of Bank, in which only such payments and other proceeds of Collateral shall be
deposited. When any notice to make payments directly to Bank, or any such agent
or designee, shall have been given pursuant to clause (i) above, Grantor shall
no longer have any right to collect the affected Collateral. If, notwithstanding
the giving of any notice, any account debtor or other obligor shall make payment
to Grantor, Grantor shall hold all such payments it receives in trust for Bank,
without commingling the same with other funds of Grantor, and shall deliver the
same to Bank, or any such agent or designee, immediately upon receipt by Grantor
in the identical form received, together with any necessary endorsements. Bank
may settle or adjust disputes and claims directly with account debtors and other
obligors of Grantor for amounts and on terms which Bank considers advisable.
Nothing herein contained shall be construed as requiring or obligating Bank, or
any such agent or designee, to make any demand, or to make an inquiry as to the
nature or sufficiency of any payment received by it, or to present or file any
claim or notice or take any action with respect to any Accounts or the monies
due or to become due thereunder or to take any steps necessary to preserve any
rights against prior parties. Bank shall not have any liability to Grantor for
actions taken in good faith pursuant to this Section 7.
(b)    All amounts received or deposited with Bank pursuant to Section 7(a)
hereof shall be applied to the payment of the Obligations, in such order as Bank
determines, in its sole discretion. Bank may, but shall not be obligated to,
deliver any amounts received or deposited pursuant to Section 7(a) hereof to
Grantor for use by Grantor in the ordinary course of its business, but the
Security Interest in any such proceeds delivered to Grantor shall continue and
shall not be affected by such delivery and Grantor shall not commingle any
proceeds so delivered with any of its other funds.
(c)    Bank may at any time and from time to time, with or without judicial
process or the aid or assistance of others, enter upon any premises in which
Collateral may be located and, without resistance or interference by Grantor,
take physical possession of any items of Collateral and maintain such possession
on Grantor’s premises or move the Collateral or any part thereof to such other
places as Bank shall choose without being liable to Grantor on account of any
losses, damage or depreciation that may occur as a result thereof (so long as
Bank shall not breach the peace) dispose of all or any part of the Collateral on
any premises of Grantor, require Grantor to assemble and make available to Bank
at the expense of Grantor all or any part of the Collateral at any place and
time designated by Bank, or to remove all or any part of the Collateral from any
premises in which any part may be located for the purposes of effecting sale or
other disposition thereof.
8.    Appointment as Attorney and Agent for Grantor With Respect to Security
Interest. Grantor hereby irrevocably appoints Bank, or any agent or designee of
Bank, as its lawful attorney and agent, with full power of substitution, to
execute and deliver, on behalf of and in the name of Grantor, such financing
statements, assignments, mortgages, notices, pledges and other documents and
agreements, and to take such other action as Bank may deem necessary for the
purpose of the creation, perfection, maintenance or continuation of the Security
Interest, under any applicable law, and Bank is hereby authorized to file on
behalf of and in the name of Grantor, at Grantor’s expense, such financing
statements, assignments, mortgages, notices, pledges and other documents and
agreements in any appropriate governmental office. The right is expressly
granted to Bank in its discretion, to file one or more financing statements
under the UCC or the comparable Uniform Commercial Code of any other
jurisdiction, without any further authentication or authority from Grantor,
naming Grantor as debtor and naming Bank as secured party, and indicating
therein the types, or describing the items, of the Collateral and providing such
other information as may be required or requested by the filing office.
9.    Appointment to Act for Grantor After an Event of Default. Grantor,
effective immediately upon the occurrence of an Event of Default and notice
thereof given by Bank to Grantor (but without the necessity of further action),
and until the Event of Default is waived in writing:
(a)    irrevocably authorizes Bank, or any agent or designee of Bank, to perform
any and all of the acts that Bank is permitted to perform under any provision of
this Agreement;
(b)    constitutes and appoints Bank, or any agent or designee of Bank, as
Grantor’s true and lawful attorney and agent, with full power of substitution,
in the place and stead of Grantor and either in its own name or in the name of
Grantor, if any Event of Default shall have occurred and be continuing:
(i)    to endorse Grantor’s name on any checks, notes, acceptances, money
orders, drafts or other forms of payment or security that may come into Bank’s
possession;
(ii)    to sign Grantor’s name on any invoice or bill of lading relating to any
Collateral, on drafts against customers, on schedules and assignments of
Accounts, on notices of assignment, financing and continuation statements and
other public records, on verifications of accounts, on notices to or from
customers and on any and all documents necessary to effectuate drawings under
letters of credit;
(iii)    to notify the post office authorities to change the address for
delivery of Grantor’s mail to an address designated by Bank;
(iv)    to receive, open and dispose of all mail addressed to Grantor; and
(v)    to send requests for verification of Accounts to customers or account
debtors; and
(c)    ratifies and approves all actions taken pursuant to the foregoing power
of attorney whether taken by Bank or by any other person or persons designated
by Bank, and Bank will not be liable for any acts or omissions or for any error
of judgment or mistake of fact or law other than those occasioned by Bank’s
willful misconduct. This power shall be deemed coupled with an interest and
shall be irrevocable until the Obligations have been fully satisfied. Bank may
appoint such persons, firms or corporations as, in its sole discretion, it may
determine for the purpose of exercising any powers and taking any action
permitted to be exercised or taken by Bank under or pursuant to any of the
provisions of this Agreement.
10.    Acceleration of Obligations and Default. In addition to any other rights,
powers or privileges granted to Bank hereunder, upon the occurrence of an Event
of Default, Bank may, at its option, with or without notice, declare the whole
unpaid balance of any Obligation (or all Obligations) secured by this Agreement
immediately due and payable and may declare Grantor to be in default under this
Agreement.
11.    Marshalling, Etc. Bank shall not be required to make any demand upon or
pursue or exhaust any of its rights or remedies against Grantor or others with
respect to the payment of Obligations, and shall not be required to marshall the
Collateral or to resort to the Collateral in any particular order and all of the
rights of Bank hereunder shall be cumulative. To the extent that it lawfully
may, Grantor hereby agrees to waive, and does hereby absolutely and irrevocably
waive and relinquish the benefit and advantage of, and does hereby covenant not
to assert against Bank, any valuation, stay, appraisement, extension or
redemption laws now existing or which may hereafter exist which, but for this
provision, might be applicable to any sale made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Agreement or in respect of the Collateral. To the extent it lawfully may,
without limiting the generality of the foregoing, Grantor hereby agrees that it
will not invoke or utilize any law which might cause delay in, or impede, the
enforcement of Bank’s rights under this Agreement and hereby waives the same.
12.    Nonwaiver, Extensions, etc. No course of dealing between Grantor and Bank
shall operate as a waiver of any rights of Bank under this Agreement or in
respect of the Collateral or the Obligations. No delay or omission on the part
of Bank in exercising any right under this Agreement in respect of the
Collateral or any Obligations shall operate as a waiver of such right or any
other right hereunder. A waiver on any one occasion shall not be construed as a
bar or waiver of any right or remedy on any other occasion. No waiver, amendment
to, or other modification of this Agreement shall be effective unless it is in
writing and signed by Bank. Any extension of time for payment of any installment
of any of the Obligations or the acceptance of only a part of such installment,
or the failure of Bank to enforce the strict performance of any covenant,
promise, or condition herein contained (or in any other note, obligation, or
agreement) on the part of Grantor to be performed, shall not operate as a waiver
of the right of Bank thereafter to require that the Obligations and the terms
herein be strictly performed according to the tenor thereof and hereof. Grantor
hereby waives presentment for payment, notice of nonpayment, protest, notice of
protest, and diligence in Bank bringing suit against Grantor. Furthermore,
Grantor agrees that Bank may, without thereby releasing Grantor, substitute,
release, alter, or make any other disposition of any Collateral and further
agree that Bank is not required to first resort for payment to any such
Collateral. No waiver of any provision of this Agreement shall be effective
unless in writing and signed by Bank.
13.    Sale. Any item of the Collateral may be sold for cash or other value in
any number of lots at public auction or private sale without demand or notice
(excepting only that Bank shall give Grantor at least ten (10) days’ prior
written notice of the time and place of any public sale, or the time after which
a private sale may be made (which notice each of Grantor and Bank hereby agrees
to be reasonable). At any sale or sales of the Collateral (except at private
sale) Bank may bid for and purchase the whole or any part of the property and
rights so sold and, upon compliance with the terms of such sale, may hold,
exploit, and dispose of such property and rights without further accountability
to Grantor except for the proceeds of such sale or sales. Grantor will execute
and deliver, or cause to be executed and delivered, such instruments, documents,
registrations statements, assignments, waivers, certificates and affidavits, and
supply or cause to be supplied such further information and take such further
action as Bank shall reasonably require in connection with such sale.
14.    Application of Proceeds. The proceeds of all sales and collections
hereunder, and any other monies (including any cash contained in the Collateral)
the application of which is not otherwise herein provided for, shall be applied
in such order as Bank determines, in its sole discretion.
15.    Setoff. In addition to any rights now or hereafter granted under the
provisions of any applicable law, rule or regulation, to the exercise of which
Grantor hereby consents, and not by way of limitation of any such rights, upon
the occurrence of any Event of Default, Bank is hereby authorized by Grantor, at
any time or from time to time, without notice, to set off and to appropriate and
to apply any and all deposits (general or special, time or demand, including,
but not limited to, indebtedness evidenced by certificates of deposit, in each
case whether matured or unmatured) and any other indebtedness at any time held
or owing by Bank to or for the credit or account of Grantor against and on
account of the Obligations, irrespective of whether or not (a) Bank shall have
made any demand under this Agreement, the Term Note or the Revolving Credit
Note, or (b) Bank shall have declared the principal of and interest on the Term
Note or the Revolving Credit Note to be due and payable.
16.    Attorneys’ Fees and Costs. All reasonable out-of-pocket costs and
expenses, including attorneys’ fees incurred by Bank in any and all efforts made
to enforce payment of the Obligations or otherwise to effect collection of or
against any of the Collateral, all Bank’s standard service charges for servicing
and auditing this Agreement or the Collateral, as well as all reasonable
out-of-pocket costs and expenses, including attorneys’ fees and legal expenses
incurred in connection with the entering into, modification, administration and
enforcement of this Agreement or the instituting, maintaining, preserving,
enforcing and foreclosing the Security Interest, whether through judicial
process (in or outside of bankruptcy proceedings) or otherwise shall be charged
to and paid by Grantor, upon demand by Bank, and shall be part of the
Obligations.
17.    Miscellaneous.
(a)     This Agreement shall be deemed to have been made in the State of
Wisconsin and shall be governed by the laws of the State of Wisconsin (without
regard to its conflicts of laws provisions), except to the extent superseded by
Federal law. Grantor consents to the jurisdiction of the Circuit Court of
Milwaukee County, Wisconsin and to the jurisdiction of the United States
District Court for the Eastern District of Wisconsin and waives any objection
based on inconvenience of the court (or forum non conveniens), with regard to
any actions, claims, disputes or proceedings relating to this Agreement, or any
transactions arising therefrom, or enforcement and/or interpretation of any of
the foregoing. Nothing in this Agreement will affect Bank’s rights to serve
process in any manner permitted by law, or limit Bank’s right, at the option of
Bank, to bring proceedings against any Grantor or Grantors in the competent
courts of any other jurisdiction or jurisdictions. All terms which are used in
this Agreement shall have the meanings set forth herein. Terms not defined
herein shall have the meanings given them in the Credit Agreement, or, if not
defined therein, in the UCC. The headings in this instrument are for convenience
of reference only and shall not limit or otherwise affect the meaning of any
provision thereof.
(b)     All communications or notices required under this Agreement shall be
deemed to have been given on the date when deposited in the United States mail,
postage prepaid, and addressed as follows (unless and until any of such parties
advises the other in writing of a change in such address):
if to Grantor, to:
Koss Corporation
4129 N. Port Washington Ave
Milwaukee, Wisconsin 53212
Attn:  David Smith
Email: dsmith@koss.com




if to Bank, to:
Town Bank
731 N. Jackson Street, Suite #100
Milwaukee, WI 53202
Attn:  Daniel P. Brenton
Email: dbrenton@wintrust.com


(c)     In the event that any provision hereof shall be deemed to be invalid by
reason of the operation of any law or by reason of the interpretation placed
thereon by any court, this Agreement shall be construed as not containing such
provision, but only as to such locations where such law or interpretation is
operative, and the invalidity of such provision shall not affect the validity of
any remaining provision hereof, and any and all provisions hereof which are
otherwise lawful and valid shall remain in full force and effect.
(d)     This Agreement is intended by Grantor and Bank as a final expression of
the intent of the parties with respect to its subject matter, and as a complete
and exclusive statement of its terms, there being no conditions to the
enforceability of this Agreement. This Agreement may not be supplemented or
modified except in writing, signed by both Grantor and Bank. This Agreement is
entered into contemporaneously with the Credit Agreement.
(e)     The RECITALS set forth above are true, accurate and incorporated herein
by reference.
[The remainder of this page is intentionally left blank with a signature page to
follow.]

IN WITNESS WHEREOF, Grantor has executed this General Business Security
Agreement as of the Effective Date.
                    
KOSS CORPORATION


By:         
David Smith, CFO and Secretary    


                    
















        


32969084_6.DOC

EXHIBIT A
PERFECTION CERTIFICATE
The undersigned, being the Chief Financial Officer and Secretary of KOSS
CORPORATION (“Borrower”), hereby certifies to TOWN BANK (“Bank”) that the
information disclosed below is true and correct. Borrower understands that Bank
will rely on this information to perfect the security interest granted by
Borrower pursuant to the “General Business Security Agreement” from Borrower to
Bank dated contemporaneously herewith.


1.    Borrower’s exact legal name as it appears in its organizational documents
is:
Koss Corporation
2.    The mailing address of Borrower is:
4129 N. Port Washington Ave, Milwaukee, Wisconsin 53212.
3.    The address of Borrower’s place of business, or if it has more than one
place of business, its chief executive office, is:
4129 N. Port Washington Ave, Milwaukee, Wisconsin 53212.
4.    The address where Borrower keeps its books and records is:
4129 N. Port Washington Ave, Milwaukee, Wisconsin 53212.
5.    Was the address of Borrower’s place of business, or if it has more than
one place of business, its chief executive office, located in any other state
within the last 5 years?
        £ Yes S No. If yes, the addresses for those other locations are: N/A.
6.    Collateral consisting of equipment and other goods is located at the
following location(s):
4129 N. Port Washington Ave, Milwaukee, Wisconsin 53212        
7.    The Borrower is a £ general partnership £ limited partnership £ limited
liability company S corporation £ other: _____________________.


8.    The state under whose laws the Borrower is organized:
Delaware.
9.    The Borrower’s organizational identification number issued by the state
under whose laws it is organized is: 775643.
10.    Was the Borrower a successor by merger, consolidation, acquisition or
otherwise to another organization at any time during the past 5 years? £ Yes S
No.
11.    All other names (including trade names) used by the Borrower now or at
any time during the past five years are: None.
Dated as of May 14, 2019.            
KOSS CORPORATION
            
By:                         
David Smith, CFO and Secretary




- 1 -
1050746025 v2